Leon E. Roulier, of Colby, an attorney admitted to the practice of law in Kansas, was charged in a complaint filed by the Disciplinary Administrator with the Kansas Board for Discipline of Attorneys (Board) with violations of the Kansas Code of Professional Responsibility (Supreme Court Rule 225, 235 Kan. cxxxvii) in handling the Estate of Fern L. Craige, deceased, in the District Court of Thomas County, Kansas.
Following a hearing, a panel of the Board found that respondent, as attorney for the estate, had failed to timely file the federal estate tax return and the Kansas inheritance tax return resulting in considerable loss to the estate due to the accrual of interest and assessment of penalties. Respondent candidly admitted his failure to timely file the tax returns and attributed his failure to do so to personal problems which he testified have now been resolved. Respondent has practiced law in Colby since 1964 and no prior complaints have been filed against him. He was candid in his testimony and cooperated with the disciplinary administrator’s office and the Board. The panel concluded:
“Respondent’s actions in handling the Estate of Fern L. Craige, Deceased, do amount to neglect of a legal matter entrusted to him in violation of DR 6-101(A)(3). The Respondent’s actions also violate DR 1-102(A)(6) in that he engaged in conduct that adversely reflects on his fitness to practice law.”
The panel unanimously recommended to this Court that respondent be disciplined by public censure in accordance with Supreme Court Rule 203(a)(3). 235 Kan. cxxiv. Respondent took no exceptions to the report of the panel.
The Court, having carefully considered the record, the report *763of the Board, and the circumstances shown by respondent in mitigation of his conduct, approves and adopts the report of the hearing panel.
IT IS THEREFORE ORDERED that Leon E. Roulier be and he is hereby disciplined by public censure for his violations of the Code of Professional Responsibility.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports and that the costs herein be assessed to the respondent.
Effective this 20th day of February, 1987.